Exhibit 10.19

 

SUPERIOR ENERGY SERVICES, INC.

STOCK OPTION AGREEMENT

﻿

THIS AGREEMENT is by and between Superior Energy Services, Inc. (“Superior”),
and <<ParticipantName>> (“Optionee”).

﻿

WHEREAS Optionee is a key employee of Superior or one of its subsidiaries
(collectively, the “Company”) and Superior considers it desirable and in its
best interest that Optionee be given an inducement to acquire a proprietary
interest in the Company and an added incentive to advance the interests of the
Company by possessing an option to purchase shares of the common stock of
Superior, $.001 par value per share (the “Common Stock”), in accordance with the
2016 Incentive Award Plan (the “Plan”).

﻿

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

﻿

1.    Grant of Option

﻿

On <<GrantDate>> (the “Date of Grant”), Superior granted to Optionee the right,
privilege and option to purchase <<NumberOfAwardsGranted>> shares of Common
Stock (the “Option”) at an exercise price of <<GrantPrice>> per share (the
“Exercise Price”). The Option shall be exercisable at the time specified in
Section 2 below. The Option is a non-qualified stock option and shall not be
treated as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).

﻿

2.    Time of Exercise

﻿

2.1    Subject to the provisions of the Plan and the other provisions of this
Agreement, the Option shall vest in annual installments (disregarding any
fractional shares) as follows:

﻿

SS

 

 

﻿

 

 

Scheduled Vesting Date

 

Amount of Shares To Vest

January 15, 2020

 

33%

January 15, 2021

 

33%

January 15, 2022

 

Remaining balance

﻿

The Option shall expire and may not be exercised later than the tenth
anniversary of the Date of Grant.

﻿

2.2    Except as otherwise provided herein, upon the termination of Optionee’s
employment with the Company, any portion of the Option that has not yet become
exercisable shall terminate immediately.  If (a) Optionee’s employment by the
Company is terminated because of death or disability (within the meaning of
Section 22(e)(3)of the Code), or (b) upon the occurrence of a Qualifying
Termination (as such term is defined in the Superior Energy Services, Inc.
Change of Control Severance Plan) after the date of a Change of Control (as
defined in the Plan), then any portion of the Option that has not yet vested
shall become immediately exercisable on the date of such termination of
employment.  If Optionee’s employment by the Company is terminated



--------------------------------------------------------------------------------

 

 

because of (a) Optionee’s retirement on or after reaching age 55 with five years
of service, or (b) the Company’s termination of Optionee’s employment without
Cause (as defined below), then, if approved by the Compensation Committee of the
Board of Directors of Superior, any portion of the Option that has not yet
vested shall become immediately exercisable on the date of such termination of
employment.

﻿

2.3    If Optionee’s employment by the Company is terminated for Cause, the
Option shall terminate in full immediately, whether or not exercisable at the
time of termination of employment.  “Cause” for termination of employment shall 
be deemed to exist upon either (a) a final determination is made in accordance
with the terms of Optionee’s employment agreement, if any, with the Company that
Optionee’s employment has been terminated for “cause” within the meaning of the
employment agreement or (b), if Optionee is not subject to an employment
agreement: (i) failure to abide by the Company’s rules and regulations governing
the transaction of its business, including without limitation, its policy titled
“Our Shared Core Values at Work” (Code of Conduct); (ii) inattention to duties,
or the commission of acts within employment with the Company amounting to
negligence or misconduct; (iii) misappropriation of funds or property of the
Company or committing any fraud against the Company or against any other person
or entity in the course of employment with the Company; (iv) misappropriation of
any corporate opportunity, or otherwise obtaining personal profit from any
transaction which is adverse to the interests of the Company or to the benefits
of which the Company is entitled; or (v) the commission of a felony or other
crime involving moral turpitude.

﻿

2.4    Except as provided in Sections 2.5 and 2.6, if Optionee’s employment with
the Company is terminated, the Option must be exercised, to the extent
exercisable at the time of termination of employment, within 30 days of the date
on which Optionee ceases to be an employee, but in no event later than the tenth
anniversary of the Date of Grant.

﻿

2.5    If Optionee’s employment by the Company is terminated because of (a)
death, (b) disability (within the meaning of Section 22(e)(3) of the Code) or
(c) retirement on or after reaching age 55 with five years of service, the
Option must be exercised, to the extent exercisable at the time of termination
of employment, on or before the tenth anniversary of the Date of Grant.  In the
event of Optionee’s death, the Option may, to the extent exercisable at the time
of death, be exercised by his estate, or by the person to whom such right
devolves from him by reason of his death. If Optionee’s employment is terminated
by the Company other than for Cause, then the Option must be exercised, to the
extent exercisable at the time of termination of employment, within five years
following the date of termination of employment, but in no event later than the
tenth anniversary of the Date of Grant.

﻿

2.6    If there has been a Change of Control (as defined in the Plan) of
Superior, (a) if the Option remains outstanding after the Change of Control,
either as a right to purchase Common Stock or as a right to purchase that number
and class of shares of stock or other securities or property (including without
limitation, cash) to which Optionee would have been entitled if, immediately
prior to the Change of Control, Optionee had been the record owner of the number
of shares of Common Stock then covered by the Option and (b) if Optionee’s
employment is terminated by the Company other than for Cause within a one-year
period following the Change of Control, then the



2

 

--------------------------------------------------------------------------------

 

 

Option must be exercised within five years following the date of termination of
employment, but in no event later than the tenth anniversary of the Date of
Grant.

﻿

3.    Forfeiture of Option Gain

﻿

3.1    If the Optionee engages in grossly negligent conduct or intentional
misconduct that either (i) requires the Company’s financial statements to be
restated at any time beginning on the Date of Grant and ending on the third
anniversary of the end of the final vesting date set forth in Section 1 or
(ii) results in an increase of the value of the Options upon exercise, then the
Committee, after considering the costs and benefits to the Company of doing so,
may seek recovery for the benefit of the Company of the difference between the
shares of Common Stock received upon exercise of the Options during the
three-year period following such conduct and the shares of Common Stock that
would have been received based on the restated financial statements or absent
the increase described in part (ii) above (the “Excess Shares”).  All
determinations regarding the amount of the Excess Shares shall be made solely by
the Committee in good faith.

﻿

3.2    The Options granted hereunder are also subject to any clawback policies
the Company may adopt in order to conform to the requirements of Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any resulting
rules issued by the SEC or national securities exchanges thereunder.

﻿

3.3    If the Committee determines that Optionee owes any amount to the Company
under Sections 3.1 or 3.2 above, Optionee shall return to the Company the Excess
Shares (or the shares recoverable under Section 3.2) acquired by Optionee
pursuant to this Agreement (or other securities into which such shares have been
converted or exchanged) or, if no longer held by Optionee, Optionee shall pay to
the Company, without interest, all cash, securities or other assets received by
Optionee upon the sale or transfer of such shares.  Optionee acknowledges that
the Company may, to the fullest extent permitted by applicable law, deduct such
amount owed from any amounts the Company owes Optionee from time to time for any
reason (including without limitation amounts owed to Optionee as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount Optionee owes it, Optionee hereby agrees to pay immediately the unpaid
balance to the Company.

﻿

4.    Method of Exercise of Option

﻿

Optionee may exercise all or a portion of the Option by contacting Fidelity
Investments, the Company’s third party administrator, or any successor
administrator, in accordance with the procedures established by
Superior.  Optionee shall specify the number of shares to be purchased and must
pay the total Exercise Price of the shares, which may be accomplished in any
manner set forth in the Plan or approved by Superior.  Once Superior or its
delegee has received the Exercise Price for the shares, the appropriate officer
of Superior shall cause the transfer of title of the shares purchased to
Optionee on Superior’s stock records and cause such shares to be issued in
Optionee’s name or to an account in Optionee’s name with his brokerage
firm.  Optionee shall not have any rights as a stockholder until such shares are
issued to him.





3

 

--------------------------------------------------------------------------------

 

 

﻿

5.    No Contract of Employment Intended

﻿

Nothing in this Agreement shall confer upon Optionee any right to continue in
the employ of the Company, or to interfere in any way with the right of the
Company to terminate Optionee’s employment relationship with the Company at any
time.

﻿

6.    Non-Transferability, Binding Effect and Successors

﻿

6.1    The Option may not be transferred, assigned, pledged or hypothecated in
any manner, by operation of law or otherwise, other than by will or by the laws
of descent and distribution, and shall not be subject to execution, attachment
or similar process.  This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors and administrators
and permitted successors.

﻿

6.2    If in connection with a Change of Control, the Option is assumed by a
successor to the Company, then, as used herein, “Company” shall include any
successor to the Company’s business and assets that assumes and agrees to
perform this Agreement.

﻿

﻿

7.    Inconsistent Provisions

﻿

The Option is subject to the provisions of the Plan as in effect on the date
hereof and as it may be amended. In the event any provision of this Agreement
conflicts with such a provision of the Plan, the Plan provision shall control.

﻿

8.    GOVERNING LAW

﻿

This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
grant of the Options or this Agreement, the parties hereby submit to and consent
to the exclusive jurisdiction of the courts of Harris County, Texas, or the
federal courts for the United States for the Southern District of Texas, and no
other courts, where this grant is made and/or to be performed.

﻿

9.    ENTIRE AGREEMENT; MODIFICATION; WAIVER

﻿

The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan, as it may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time by a written document signed by each of the parties hereto. Any oral or
written agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained herein made prior to
the execution of the Agreement shall be void and ineffective for all purposes.
Optionee acknowledges that a waiver by Superior of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any



4

 

--------------------------------------------------------------------------------

 

 

other provision of this Agreement, or of any subsequent breach by the Optionee
or any other Plan participant.

﻿

10.    ELECTRONIC DELIVERY; ACCEPTANCE OF AGREEMENT

﻿

10.1    Superior may, in its sole discretion, deliver any documents related to
Optionee’s current or future participation in the Plan by electronic means or
request the Optionee’s consent to participate in the Plan by electronic
means.  By accepting the terms of this Agreement, Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by
Superior or a third party designated by Superior.

﻿

10.2    Optionee must expressly accept the terms and conditions of this
Agreement by electronically accepting this Agreement in a timely manner.  If
Optionee does not accept the terms of this Agreement, this Option is subject to
cancellation.

﻿

* * * ** * * * * * * * *

﻿

By clicking the “Accept” button, Optionee represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof. Optionee has reviewed the
Plan and this Agreement in their entirety and fully understands all provisions
of this Agreement.  Optionee agrees to accept as binding, conclusive and final
all decisions or interpretations of the Compensation Committee of Superior’s
Board of Directors upon any questions arising under the Plan or this Agreement.

﻿

<<ElectronicSignature>>

﻿

<<AcceptanceDate>>

﻿

﻿

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS



5

 

--------------------------------------------------------------------------------